FILED
                            NOT FOR PUBLICATION                             JUL 07 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



AMY MCCONNELL, and on behalf of her              No. 10-16023
four minor children, A.B., A.B., J.M., and
J.M.,                                            D.C. No. 2:05-cv-00909-FCD-
                                                 DAD
              Plaintiff - Appellant,

  v.                                             MEMORANDUM *

LASSEN COUNTY, California, a political
subdivision of the state of California;
JAMES CHAPMAN, BOB PYLE,
LLOYD KEIFER, BRIAN DAHLE, and
JACK HANSON, Board of Supervisors;
TERRY CHAPMAN and LOEL
GRIFFITH, Social Workers, Department
of Child Protective Services of Lassen
County; KIM BELSHE, Director of
California Department of Health Services;
BARBARA COY; ENVIRONMENTAL
ALTERNATIVES,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                 Frank C. Damrell, Senior District Judge, Presiding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                        Argued and Submitted April 13, 2011
                             San Francisco, California

Before: THOMAS and RAWLINSON, Circuit Judges, and CARNEY, District
Judge.**




      Plaintiff-Appellant, Amy McConnell (McConnell), individually and on

behalf of her four minor children, appeals the district court’s orders granting

summary judgment in favor of defendant-appellee, Environmental Alternatives

(EA), and imposing sanctions against her attorneys.




1.    The district court did not err in granting summary judgment in favor of EA.

McConnell failed to raise a material issue of fact regarding EA’s purported breach

of duty. Indeed, it was not foreseeable that molestation would occur in the foster

home. See J.L. v. Children’s Institute, Inc., 177 Cal. App. 4th 388, 396 (2009)

(noting the lack of “duty to protect the plaintiff from unforeseeable third party

criminal conduct”) (citations omitted).




       **
             The Honorable Cormac J. Carney, District Judge for the United States
District Court, Central District of California, sitting by designation.

                                           2
2.    The district court acted within its discretion in allocating the burden of

production for admission of the letter from one of the caseworkers. Parties seeking

the admission of evidence bear the burden of showing its admissibility. See Oracle

Corp. Sec. Litig., 627 F.3d 376, 385 (9th Cir. 2010). Because McConnell sought

admission of the letter, the district court properly placed the burden of

authentication on her. See id.




3.    Neither did the district court abuse its discretion by imposing sanctions on

McConnell’s attorneys. A court may impose sanctions on attorneys who display

recklessness or bad faith. See 28 U.S.C. § 1927; see also Lahiri v. Universal Music

& Video Distrib. Corp., 606 F.3d 1216, 1219 (9th Cir. 2010). At a minimum,

McConnell’s attorneys acted recklessly. They were warned several times during

the course of the litigation that the authenticity of the letter was questionable.

      AFFIRMED.




                                            3